DETAILED ACTION
Claims 1, 3, 5, 8, 10, 14-19, 26-27, and 43-49 are pending and currently under review.
Claims 2, 4, 6-7, 9, 11-13, 20-25, and 28-42 are cancelled.
Claims 43-49 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/28/2022 has been entered.  Claims 1, 3, 5, 8, 10, 14-19, 26-27, and newly submitted claim(s) 43-49 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8, 10, 14-19, 26-27, and 43-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valls (US 2015/0118098).
Regarding claim 1, Valls discloses a steel alloy having a composition as seen in table 1 below [abstract, 0059].  Valls further discloses achieving a steel hardness of above 67 HRC for cutting applications [0034].  The examiner notes that the overlap between the steel composition and hardness values of Valls and 
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Valls (wt.%)
Ni
1.65 – 2
0 – 6
Cr
0.7 – 0.9
0 – 3
Mn
0.6 – 0.9
0 – 3
C
0.58 – 0.63
0.16 – 1.9
Nb
0.25 – 0.35
0 – 1.5
Si
0.15 – 0.35
0 – 1.4
Mo
0.2 – 0.3
0 – 10
B
0.005 – 0.01
0 – 0.6
Fe
Balance
Balance


Regarding claims 3, 5, 8, 10, and 14-18, Valls discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned alloy composition of Valls further overlaps with the instantly claimed compositional ranges.  See MPEP 2144.05(I).
Regarding claim 19, Valls discloses the alloy of claim 1 (see previous).  Although Valls further discloses inclusions of N, Al, W, Ti, etc., the examiner notes that these elements can be included in amounts of down to zero percent (ie. not included).  Thus, the examiner notes that the compositional ranges of 
Regarding claims 26-27, Valls discloses the steel of claim 1 (see previous).  Valls does not expressly teach that said steel can be utilized as aerospace or aircraft components.  However, the examiner notes that the instant limitations merely impart an arbitrary shape to the claimed alloy, which upon further consideration, is a mere engineering design choice which would have been obvious to one of ordinary skill absent a specific teaching that said specific shape/orientation was significant.  See MPEP 2144.04(IV)(B).
Regarding claim 43, Valls discloses the steel of claim 1 (see previous).  As stated previously, the examiner notes that the disclosed hardness values of Valls further overlap with the instantly claimed hardness range.  See MPEP 2144.05(I).
Regarding claims 44-49, Valls discloses the steel of claim 1 (see previous).  The examiner notes that the compositions of claims 46 and 49 further overlap with the aforementioned composition of Valls above.  See MPEP 2144.05(I).  Valls does not expressly teach the strength and toughness values as claimed.  However, the examiner submits that that the steel of Valls is substantially similar such that similar overlapping values of tensile strength and fracture toughness would have been expected or would have naturally flowed from the disclosure of Valls.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification teaches obtaining the claimed mechanical properties by meeting the claimed composition and performing induction hardening and 
Valls discloses an overlapping steel composition as shown above (see previous).  Valls further teaches processing said steel by induction hardening and subsequent tempering [0033-0034, 0094].  Since Valls discloses an overlapping steel composition and similar method of manufacture, overlapping values of tensile strength and toughness would have been expected or would have naturally flowed from the steel of Valls absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  The examiner’s position is further bolstered by the overlapping hardness values of Valls as stated previously, which supports the examiner’s position that overlapping mechanical property values would be expected or naturally flowed from the similar steel of Valls. 

Claims 1, 3, 5, 8, 10, 14-18, 26-27, and 43-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki et al. (JP2004204312, machine translation referred to herein).
Regarding claim 1, Ibaraki et al. discloses a steel alloy having a composition as seen in table 1 below [p.4-6].  Ibaraki et al. further teaches achieving a hardness of HRC 56 or higher [p.4].  The examiner notes that the overlap between the disclosed composition and hardness values of Ibaraki et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Ibaraki et al. (wt.%)
Ni
1.65 – 2
0 – 2
Cr
0.7 – 0.9
0 – 3
Mn
0.6 – 0.9
0 – 2
C
0.58 – 0.63
0.4 – 0.85
Nb
0.25 – 0.35
0.01 – 0.3
Si
0.15 – 0.35
0 – 2
Mo
0.2 – 0.3
0 – 2
B
0.005 – 0.01
0 – 0.1
Fe
Not specified
Balance


Regarding claims 3, 5, 8, 10, and 14-18, Ibaraki et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned steel composition of Ibaraki et al. as shown in table 1 above further overlaps with the instantly claimed compositional ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 26-27, Ibaraki et al. discloses the steel of claim 1 (see previous).  Ibaraki et al. does not expressly teach that said steel can be utilized as aerospace or aircraft components.  However, the examiner notes that the instant limitations merely impart a specific shape to the claimed alloy, which upon further consideration, is a mere engineering design choice which would have been obvious to one of ordinary skill absent a specific teaching that said specific shape/orientation was significant.  See MPEP 2144.04(IV)(B).  Nonetheless, 
Regarding claim 43, Ibaraki et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned hardness range of Ibaraki et al. of greater than HRC 56 further overlaps with the claimed hardness range.  See MPEP 2144.05(I).
Regarding claims 44-49, Ibaraki et al. discloses the steel of claim 1 (see previous).  The examiner notes that the compositions of claims 46 and 49 further overlap with the aforementioned composition of Ibaraki et al. above.  See MPEP 2144.05(I).  
Ibaraki et al. further teaches achieving high strength and toughness [p.1]; however, Ibaraki et al. does not expressly teach the strength and toughness values as claimed.  However, the examiner submits that that the steel of Ibaraki et al. is substantially similar such that similar overlapping values of tensile strength and fracture toughness would have been expected or would have naturally flowed from the disclosure of Ibaraki et al.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification teaches obtaining the claimed mechanical properties by meeting the claimed composition and performing induction hardening and tempering [0028-0031 spec.].
Ibaraki et al. discloses an overlapping steel composition as shown above (see previous).  Ibaraki et al. further teaches processing said steel by .
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki et al. (JP2004204312, machine translation referred to herein) in view of Phillip et al. (US 3,713,905).
Regarding claims 26-27, Ibaraki et al. discloses the steel of claim 1 (see previous).  Ibaraki et al. further discloses the steel having good strength and toughness and used as a tool steel as stated above [p.1]; however, Ibaraki et al. does not expressly teach applications in aerospace and aircraft.  Phillip et al. discloses a similar steel composition [abstract]; wherein said steel has good strength and toughness properties such that it can be used for both tool steels and aircraft landing gear [col.2 ln.20-28].  Therefore, it would have been obvious to modify the steel for tools disclosed by Ibaraki et al. by utilizing said steels for .

Response to Arguments
Applicant's arguments, filed 1/28/2022, regarding the rejections over Ibaraki et al. have been fully considered but they are not persuasive.
Applicant argues that Ibaraki et al. fails to teach the claimed alloy composition and hardness together.  The examiner cannot concur.  Ibaraki et al. expressly teaches achieving a desired hardness of HRC 56 or above as stated previously, which reasonably overlaps with the claimed hardness.  See MPEP 2144.05(I).
The examiner notes that applicants’ arguments are further moot in view of the new grounds of rejection stated above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734